Citation Nr: 1014213	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-21 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel





INTRODUCTION

The Veteran had active duty service from May 1965 to February 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was originally before the Board in June 2009, when 
it was remanded for additional development.  The requested 
development was completed, and the case has now been returned 
to the Board for further appellate action.  


FINDINGS OF FACT

1.  Hepatitis C was not shown in service or for many years 
thereafter.

2.  There is no competent evidence which links the Veteran's 
currently-diagnosed hepatitis C to any event or injury in 
service.


CONCLUSION OF LAW

The criteria for establishing service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in an October 2005 letter, the Veteran was 
provided notice regarding what information and evidence is 
needed to substantiate his claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The claim was last adjudicated in December 
2009.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records and examination reports, and private 
treatment records.  

The Board notes that the Veteran's claim was remanded to 
obtain any Social Security Administration (SSA) records 
regarding disability benefits he might be in receipt of, 
obtain VA treatment records from the 1990's, and obtain any 
private medical records identified by the Veteran after 
securing the proper release.  The Board notes that response 
from SSA in July 2009 indicated that any records pertaining 
to the Veteran's claim had been destroyed.  The Veteran was 
notified of such in the December 2009 supplemental statement 
of the case.  The VA records from the 1990's are of record, 
and the Veteran did not identify any other private medical 
records relevant to his claim.  Thus, there has been 
substantial compliance with the prior remand directives.   

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting argument.  
Thus, the Veteran was provided with a meaningful opportunity 
to participate in the claims process and has done so.  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claim for service connection, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notices is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may not be granted for disability that is 
the result of a veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  See 38 C.F.R. § 3.301 (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

On appeal, the Veteran argues that he contracted hepatitis C 
from "air gun" vaccination during service.  He states that 
the air guns used for vaccinating people in basic training 
were never cleaned, never sterilized, and the heads of the 
guns were not changed in between soldiers.  

The Veteran's service treatment records do not demonstrate 
any diagnosis or treatment for hepatitis C while in service.  
The Veteran's separation examination in February 1966 is void 
for any notation of hepatitis C or any symptoms thereof.  The 
Veteran specifically denied that he experienced any liver 
trouble during his separation examination.  

Post service treatment shows that the Veteran was 
hospitalized in May 1972 through July 1972 in a VA drug 
treatment program in Coatesville, Pennsylvania.  The Veteran 
indicated at that time that he was a two bag a day user of 
heroin, which he began using in service in 1964.  Prior to 
this program, the Veteran had attempted to use methadone 
maintenance to treat his drug habit from May 1971 to April 
1972, but was unsuccessful and returned to heroin for a month 
prior to entry into the program.  

Private treatment records indicate that the Veteran was shown 
to have old and fresh tracks associated with intravenous drug 
use on examination in July 1986, when he was admitted to 
another drug treatment program.  It was indicated that the 
Veteran's last detox at that time was in June 1986 for three 
months.  The Veteran was shown to have been abusing heroin 
and cocaine at this time.  The Veteran was discharged a week 
later.

The Veteran was again seen by VA for a drug treatment program 
in November and December 1990.  At this time, the Veteran 
voluntarily admitted himself into the program, and reported 
that he had been using intravenous heroin for 24 years, and 
had been using cocaine intravenously for the past 8 years.  
He indicated that he was in substance abuse treatment 
programs with VA in 1971-1972 and from 1974-1979.  He 
reported regular drug abuse since 1979.  A November 1990 
report indicates that the Veteran denied high risk behavior 
while using drugs, and that he uses needles but does not 
share.  The treatment records indicate that the Veteran was 
given a hepatitis B screen which was negative.  The Veteran 
was released to a halfway house in December 1990.

The Veteran was seen for evaluation by a VA primary care 
provider in February 1998.  At that time the Veteran 
indicated that he had been sober since 1990, but stated that 
he had used intravenous heroin for 33 years prior to his 
treatment in 1990.  He was diagnosed at that time as having a 
history of hepatitis B or C.

Subsequent VA treatment records indicated that the Veteran's 
first diagnosis of hepatitis C was made in 1990.  The Veteran 
began treatment at VA for hepatitis C in January 2005 when a 
liver damage work-up was performed.  A January 2005 letter 
indicated that the Veteran had a higher than normal liver 
function which was probably the combined effect of his 
hepatitis C and alcohol use.  In a March 2005 VA behavioral 
assessment, the Veteran reported using intravenous heroin 
from age 14 to age 45, and that he experimented with 
intranasal cocaine twice at age 15.  The Veteran was 
diagnosed with chronic hepatitis C by VA in April 2005.  An 
April 2005 general medical note indicates that the Veteran 
reported 35 years of intravenous heroin use prior to 1990.  
He stated that he was sober from 1990 to 2000, when he began 
abusing alcohol.  He stated that he had not been using any 
other substances since his treatment in 1990.  The past 
medical history noted in this report indicated that the 
Veteran was first diagnosed in 1990 with hepatitis C.  

In a May 2005 VA hepatitis C assessment, it was shown that 
the Veteran had been diagnosed with hepatitis C for many 
years, and that he currently presented as asymptomatic.  His 
noted risk factors were intravenous drug use.  The doctor 
noted that the Veteran's first intravenous drug use began 
with the use of heroin at the age 13.  He noted that the 
Veteran was clean from 1990 to 2000, when he succumbed to 
family pressure and began using alcohol, marijuana, cocaine 
and heroin again.  The laboratory data obtained from this 
referral indicated that the Veteran tested positive for 
hepatitis C, genotype 1, with a viral load of about 820,000.  
He tested negative for hepatitis A and B, and was shown to be 
positive for the hepatitis B antibody.  

In June 2005 VA treatment note, it was noted that the Veteran 
was being followed by his primary care physician for 
hepatitis C, and that he was asymptomatic.  In August 2005, a 
VA nurse's note indicated that the Veteran was receiving 
follow-up for his hepatitis C as needed, and that he had not 
reported any liver problems during his visit.  In a September 
2005 VA outpatient physical report, the Veteran was noted as 
having a history of hepatitis C, genotype 1 with a viral load 
of 820,000.  The doctor indicated that the Veteran had never 
had any biopsy done, or any treatment for his hepatitis C.  
Additional September 2005 VA treatment records for substance 
abuse treatment indicate that the Veteran began using heroin 
at age 14, and that his use of heroin became regular "very 
quickly."  It was noted that heroin was historically his 
drug of choice.

The Veteran submitted his hepatitis C risk factor 
questionnaire in November 2005.  He reported his only risk 
factor being intravenous drug use.  The Veteran denied other 
risk factors which specifically included use of intranasal 
cocaine, high-risk sexual activity, hemodialysis, tattoos or 
body piercings, shared toothbrushes or razors, acupuncture 
with non-sterile needles, blood transfusions, or work as a 
healthcare provider exposed to contaminated blood or fluids.  

Finally, the Veteran submitted a December 2005 statement 
where he specifically reported that he never used a dirty 
needle or syringe while taking drugs, and that he never used 
another person's needle or syringe.  He reiterated his 
contention that he contracted hepatitis C as a consequence of 
being immunized during the process of entering service.  He 
stated that the air guns were not sanitized, nor were the 
heads of the air guns used to vaccinate people changed at any 
time.  He further stated that at the time of his induction, 
he had no prior medical history of being a hepatitis C 
carrier.  He further states that his hepatitis C is chronic 
and that it became evident following discharge from service.

A VA opinion was requested in order to address the Veteran's 
claim.  In a May 2006 opinion, a VA physician stated that air 
guns do not use needles, and no cluster of infections due to 
air guns has ever been identified.  The physician 
specifically concluded that the Veteran's assertion that air 
guns "caused transmission of any infection is baseless."  
The physician further opined that the direct route of 
infection of the Veteran was his history of heroin 
intravenous drug abuse.  The physician stated that he found 
it improbable that the Veteran had an endless supply of 
sterile needles while using, or that he had control of his 
possessions while under the intoxicating influence of heroin, 
which lasted many hours at a time.

Upon review of the record, the Board notes that hepatitis C 
was not shown in service or for more than 20 years 
thereafter.  Furthermore, while the Veteran contends that 
receiving vaccinations in service caused his hepatitis C, as 
a lay person, he is not competent to provide an opinion on a 
matter requiring medical expertise, such as the etiology of 
hepatic C.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  The only 
competent opinion on this question is by the VA examiner, who 
reviewed the claims file and determined that the most likely 
source of the Veteran's hepatitis C was intravenous drug 
abuse.  The opinion was provided following claims file review 
and provided a rationale for the opinion.  There is no 
competent medical opinion to the contrary.  Indeed, there is 
no competent medical opinion linking his hepatitis C to 
service, to include vaccinations therein. 
 
While the Veteran contends he never shared needles while 
using heroin, the Board finds the Veteran's recollection of 
such to be unreliable, given the length of time since his 
initial intravenous drug abuse and the fact that he is 
purporting to recall events during periods where he was under 
the influence of heroin.  In addition, the Veteran has 
admitted in treatment records that he tried intranasal 
cocaine when he was age 15, even though he denies its use in 
his hepatitis C questionnaire.  In short, the Board finds 
that the Veteran's history that he never shared needles or 
used dirty needles is simply not credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility)

In summary, there is no evidence of hepatitis C in service or 
for many years thereafter, and no competent medical opinion 
linking the disorder with service.  Accordingly, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hepatitis C and the appeal is 
denied.  See 38 C.F.R. § 3.303.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for hepatitis C is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


